Citation Nr: 0625287	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  99-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for alpha-1 antitrypsin 
deficiency.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-
at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The appeal was 
initially denied by Board decision in May 2004.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), and the Court vacated the May 2004 Board 
decision by Order dated in September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


REMAND

The veteran contends that while in technical school from late 
1967 to early 1968 at Chanute Air Force Base in Illinois, he 
sought treatment for lung problems.  The veteran's 
representative has pointed out that the service medical 
records on file do not appear to contain any treatment 
records from his period of service at this facility.  Under 
the circumstances, action is necessary to request the 
veteran's service medical records from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, and/or the 
Chanute Air Force Base in Illinois, in accordance with the 
assistance provisions of the VCAA.  See 38 C.F.R. § 3.159.  

The medical evidence of record reflects that the veteran 
currently suffers from alpha-1 antitrypsin deficiency, which 
is shown to be congenital in nature.  The Board notes that 
congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2005).  VA's General Counsel has held, however, that service 
connection may be granted for disease (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 
18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2005).  Additionally 
a congenital defect can be subject to superimposed disease or 
injury, and if that superimposed disease or injury occurs 
during military service, service connection may be warranted 
for the resultant disability.  VAOPGCPREC 82-90.  

The nature of the claimed disorder is clearly medically 
complex, and the Board recognizes the representative's 
request of a VA medical examination and opinion.

Further, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  During the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  In light of the claim 
of service connection for alpha-1 antitrypsin deficiency 
being remanded for additional development, the RO is 
instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), consistent with 
Dingess/Hartman, that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if the service connection claim is granted, and 
also include an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should attempt to obtain 
additional service medical records from 
the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, and/or the 
Chanute Air Force Base in Illinois, 
pertaining to his period of service from 
1967 to 1968.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The RO should schedule the veteran 
for a VA examination to address the 
nature and etiology of the veteran's 
alpha-1 antitrypsin deficiency.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  After 
reviewing the claims file and examining 
the veteran, the examiner offer responses 
to the following:

     a)  Is the alpha-1 antitrypsin 
deficiency a congenital disease?  If so, 
is it is at least as likely as not (a 50% 
or higher degree of probability) that the  
alpha-1 antitrypsin deficiency was 
aggravated during service beyond the 
natural progress of the disease?  

     b)  Regardless of the nature of the 
alpha-1 antitrypsin deficiency, does the 
veteran suffer from current disability 
resulting from a superimposed disease or 
injury during service?

4.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
alpha-1 antitrypsin deficiency.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


